Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
  	Applicant’s amendment of 27 March 2020, in which claim 20 has been cancelled, is acknowledged.
Claims 5-8, 11-19, 21-24 and 26-32 are pending in the instant application. 
Claims 21-22 are withdrawn as being drawn to a non-elected invention. 
Claims 5-8, 11-19, 23-24 and 26-32 are being examined on their merits herein. 
Response to arguments of 2 March 2021
	In view of Applicant’s amendment of 2 March 2021, all the rejections to claim 20 are herein withdrawn. Claim 20 has been cancelled.
Applicant argues (pages 5-7) that claims are drawn to a method of preventing and/or eliminating microbial growth or eliminating a microbial contaminant, and that none of the prior art teaches elimination of microbial contamination with an organic acid applied to animal feed, as instantly claimed.  
Applicant seems to focus the arguments (page 5) on the term “eliminating microbial growth”, HMB completely removing/eradicating/killing the microbial contamination. Applicant argues (page 6, first two lines, also page 7, last paragraph) that Koyuncu explicitly states that reduction of microbial growth will not result in elimination of bacterial contamination. 
In response, Koyuncu teaches that "in this study we could confirm previous results that acid treatment of Salmonella in feed is a matter of reducing the number of viable bacterial cells rather than eliminating the organism" (paragraph 26) and that "if 'Salmonella-free' is the aim, it is 
 	The examiner maintains that a method of reducing microbial growth may result in complete elimination of microbial growth if the inhibitor of microbial growth, in the instant case HMB, is present in an amount/concentration high enough to kill all microbes and/or if enough time passes from the treatment of the foodstuff with HMB. A person or ordinary skill in the art knows that bacterial resistance is correlated with the quantity and uniformity of distribution of the antimicrobial agent on the foodstuff. Further, preventing or eliminating microbial growth (as instantly claimed), based on Applicant’s Specification, means reducing microbial presence to very low levels, below the detection limit- such a process may take a shorter or a longer amount of time, and it will depend on the amount/concentration of HMB applied to the foodstuff. In this case, HMB is expected to have antimicrobial properties/to reduce microbial growth, for reasons articulated in the rejections below. The examiner maintains her position that determining the amount and the uniformity of distribution of the antimicrobial HMB on the foodstuff in order to achieve reduction of microbes/Salmonella below the level of detection, and determining the time necessary to achieve such elimination of microbial growth, is within the skill of the artisan.
Applicant argues (page 6) that the “official notice should only be taken by the examiner where the facts asserted to be well known, or to be common knowledge”. In response, the fact that antimicrobials can be used to reduce microbial growth below the level of detection, resulting in eliminating microbial growth (as instantly claimed), is common knowledge.

Applicant attacks the reference by Dibner and writes (page 8) 
    PNG
    media_image1.png
    91
    670
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    104
    637
    media_image2.png
    Greyscale

In response, any person with basic knowledge of organic chemistry recognizes that 2-hydroxy-4-methylthio butanoic acid is structurally distinct from -hydroxy--methyl butyrate.
Applicant argues (page 9) that when the organic acids in Dibner were used in a neutral environment (Figure 1), none of the acids demonstrated any antimicrobial effect, and that the citation in Dibner does not speak to any antimicrobial effect of short chain organic acids when applied to animal feed, which is “generally known in the art to be neutral”.
In response, Dibner is used for the general teaching that short chain organic acids C1-C7, or carboxylic acids bearing a hydroxyl group, have antimicrobial activity; further, most organic acids with a pKa between 3 and 5 have antimicrobial activity. Thus, a person or ordinary skill in the art would have evaluated instant HMB, which is encompassed by the genus in Dibner, for antimicrobial activity, with the expectation that it does have antimicrobial activity.
In response to the argument related to use of organic acids in animal feed, the examiner notes that Dibner teaches clearly (page 454, right column, third paragraph) that the antimicrobial Salmonella in different feed materials.
In response to Applicant’s argument (page 9) that one of skill in the art would not review Dibner and have any expectation that HMB would have antimicrobial activity when applied to animal feed, because the small chain organic acids in Dibner do not exhibit antimicrobial activity at neutral pH, the acids tested by Dibner (Figure 1) show antimicrobial activity against E. coli at pH 4; the examiner notes that the instant claims do not limit the pH of the animal feed. Further, Koyuncu- used in the rejection- teaches organic acids for control of Salmonella in different feed materials. 
Thus, based on the combined teachings of Dibner and Koyuncu, the person of ordinary skill in the art would have been motivated to evaluate HMB as antimicrobial against Salmonella in animal feed/foodstuff, because Dibner teaches that short-chain (C1-C7) carboxylic acids have antimicrobial activity, and Koyuncu teaches short-chain organic acids for control of Salmonella in different feed materials. 
	Applicant argues (page 10) that Koyuncu does not describe any organic acid that eliminates microbial contamination. Applicant argues that Figure 3 in Koyuncu “demonstrates that a reduction of contamination occurs, but then flattens out over time and does not approach zero”.

    PNG
    media_image3.png
    379
    334
    media_image3.png
    Greyscale
shows that the concentration of Salmonella in pelleted feed acid decreases to approx. 10-4 of the initial concentration. Applicant’s statement (page 10) “a reduction of contamination occurs, but […] does not approach zero” makes no sense. How can it approach zero? The y-axis is log10(CFU/CFU0).
Because HMB was expected to be an antimicrobial, determining the concentration/amount of HMB and the time of treatment in order to achieve killing of microbial growth in an environment, such as animal feed, is within the skill of the artisan. Further, “eliminating” microbial growth depends of the sensitivity of the detection method, on its limit of detection; “eliminating” microbial growth will also depend (see graphs in Koyuncu) on the initial concentration of Salmonella present in animal feed, the amount/concentration of HMB in animal feed, the type of animal feed, the temperature and the time of contact between antimicrobial HMB and animal feed.

Applicant further argues (page 12-14) against the rejection of the claims under AIA  35 U.S.C. 103 over Nissen, in view of Westermarck and Dibner, by attacking the reference by Westermarck.
In response, the references are not to be attacked individually; rather, the rejection is made based on the combined teachings of several references.
Applicant argues (page 12) that Figures 1a-1b in Westermark or Example 5 in Westermark teach away from the instant invention because Westermark teaches that 2-hydroxy-3-methyl butyric acid does not prevent contamination and does not cause contamination to be reduced to the point of elimination, as in the instant claims.
In response, Westermarck teaches 2-hydroxy-3-methyl butyric acid has antimicrobial activity: it inhibits the growth of E. coli and S. aureus (column 4, lines 14-17), and it inhibits the growth of a number of bacteria strains (column 4, lines 18-29). Westermarck teaches (Example 5, column 5, lines 63-67, column 6, lines 1-17) that 2-hydroxy-3-methyl butyric acid (HMB) at 0.03, 0.1 and 0.3% inhibits the growth of Salmonella infantis bacterium (representing the genus of Salmonella). Westermarck teaches (Example 5, column 6, lines 8-17) that 2-hydroxy-3-methyl butyric acid (HMB) clearly inhibits the growth of Salmonella infantis bacterium at as low a level as 0.1% hydroxyl acid concentration. Westermarck teaches that the results prove that the hydroxyl acid used in this example and other acids of comparable structure are feasible alternatives as Salmonella contaminations inhibiting additives in animal feeds (column 6, lines 13-17). 

In response, with respect to the rejection under AIA  35 U.S.C. 103 over Nissen, Westermarck and Dibner, should Applicant provide additional data showing, in a side-by-side comparison, some unexpected better antimicrobial properties with the instant HMB, compared to its positional isomer 2-hydroxy-3-methyl butyric acid, such data, presented in the format of a Declaration under 37 C.F. R. 1.132, will be considered and may advance prosecution.
The side-by-side comparison refers to same assay conditions. Applicant argues (page 13-14) that the cost of 2-hydroxy-3-methyl butyric acid is prohibitive, at $92.50/g. In response, a side-by-side experiment showing that HMB has unexpected better antimicrobial properties than its direct isomer, does not require a large amount of material- probably less than 1 g, given that concentrations of 1% or 1.5% are used (Koyuncu).
Regarding the establishment of unexpected results, a few notable principles are well settled. It is applicant’s burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant. See MPEP 716.02 (b). The claims must be commensurate in the scope with any evidence of unexpected results. See MPEP 716.02 (d). Further, A DECLARATION UNDER 37 CFR 1.132 must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case of obviousness. See, MPEP 716.02 (e).

In the absence of such data, for all the reasons above, the rejections to the claims are maintained, and modified rejections are presented below, based on Applicant’s amendment of 2 March 2021.

Claim Rejections- 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-8, 11-19, 23-24 and 26-32 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Nissen (U.S. 5,087,472 of 11 February 1992, cited in IDS), in view of Dibner et al. (J. Appl. Poult. Res. 2002, 11, 453-463, cited in PTO-892 of 20 February 2018) and Koyuncu et al. (BMC Veterinary Research 2013, 9 (81), 1-9, cited in PTO-892 of 20 February 2018).
 	Nissen (U.S. 5,087,472) teaches feed compositions for domestic animals comprising -hydroxy--methylbutyric acid (HMB) in free acid form (as in instant claims 28, 29) or in salt form, such as the calcium (as in instant claims 31, 32) or sodium salts (column 3, lines 12-27). 
Nissen teaches that HMB is incorporated in the ruminant or poultry feeds. Nissen teaches adding -hydroxy--methylbutyric acid (HMB) to the foodstuff (column 3, lines 61-65, column 4, lines 46-50).
Thus, Nissen teaches that HMB is an additive to animal feed such as livestock feed or poultry feed, as in instant claims 6-8.
-hydroxy--methylbutyric acid (HMB) to the foodstuff, wherein the foodstuff is livestock feed or poultry feed (feed material given to cattle, sheep, chickens, turkeys, column 4, lines 48-49), as in instant claims 14, 15.
Nissen teaches that HMB is mixed into the foodstuff (column 3, lines 61-67), as in instant claims 16, 24.
Nissen teaches that the amount of HMB in the feed composition is 0.001 to 0.5% (column 4, lines 10-15), which overlaps with the range in instant claim 30.
Nissen does not teach a method of eliminating and/or preventing microbial growth in animal feed with -hydroxy--methylbutyric acid (HMB), as in instant claims 5-8, nor does he teach a method of preventing and/or eliminating a microbial contaminant of a foodstuff, as in instant claims 11-18, wherein such contaminant is Salmonella, as in instant claim 19, nor does he teach the method, wherein challenge of the animal feed with a microbial contaminant results in the reduction of the microbial contaminant to below detectable limits within at least fourteen days from the challenge with the microbial contaminant, as in instant claims 26, 27.

Dibner et al. (J. Appl. Poult. Res. 2002, 11, 453-463) teaches the use of short-chain organic acids as antimicrobials. 
Dibner teaches (page 454, left column, under Introduction) that organic acids associated with specific antimicrobial activity are short-chain (C1-C7) acids, and are monocarboxylic acids such as, for example, butyric acid, or are carboxylic acids bearing a hydroxyl group (such as, for example, lactic acid). Dibner teaches (page 454, left column, first paragraph under Introduction, last 4 lines) that most organic acids with antimicrobial activity have a pKa between 3 and 5 (specific examples in Table 1, page 455).


Koyuncu et al. (BMC Veterinary Research 2013, 9 (81), 1-9) teaches organic acids for control of Salmonella in different feed materials. Koyuncu teaches (page 2, left column, second paragraph) that short-chain organic acids have been found to be effective against Salmonella in feed. Koyuncu establishes a protocol to test a number of organic acids (formic, propionic, and salts thereof) for their effectiveness in controlling different strains of Salmonella (Figure 3) in different types of feed (pelleted feed, rape seed meal, soybean meal, Figure 1, Figure 2).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Nissen and Dibner to arrive at the instantly claimed invention. The person of ordinary skill in the art would have been motivated to evaluate -hydroxy--methylbutyric acid (HMB) or its Ca salt for its ability to reduce microbial growth/reduce a microbial contaminant in animal feed/foodstuff, because Nissen teaches that -hydroxy--methylbutyric acid (HMB) or its Ca salt are known additives in animal feed such as livestock feed or poultry feed, Dibner teaches that organic acids associated with specific antimicrobial activity are short-chain (C1-C7) acids, monocarboxylic and/or bearing a hydroxyl group, and Dibner also teaches that most organic acids with antimicrobial activity have a pKa between 3 and 5. Thus, the person of ordinary skill in the art would have evaluated -hydroxy--methylbutyric acid (HMB), a short chain carboxylic acid that has a pKa between 3 and 5, and is structurally similar to butyric acid and lactic acid (both of which are known to have antimicrobial 
With respect to claims 12 and 13, the person of ordinary skill in the art would have tested the antimicrobial properties of HMB in pet food (claim 12), or would have tested it in foodstuff coated with HMB (claim 13), because adding HMB to pet food, or adding HMB as a coating (as opposed to mixing it with other ingredients) on the foodstuff, are obvious variants of preparing feed formulations of HMB.
With respect to claim 19, the person of ordinary skill in the art would have been motivated to evaluate -hydroxy--methylbutyric acid (HMB) as antimicrobial against Salmonella in animal feed/foodstuff, because Dibner teaches that short-chain (C1-C7) carboxylic acids have antimicrobial activity, and Koyuncu teaches short-chain organic acids for control of Salmonella in different feed materials. Thus, the person of ordinary skill in the art would have evaluated -hydroxy--methylbutyric acid (HMB), which is a short-chain carboxylic acid, for antimicrobial activity against Salmonella in animal feed such as livestock feed or poultry feed, with the expectation that HMB is effective in mitigating Salmonella in foodstuff.
Further, determining the amount of the antimicrobial HMB on the foodstuff and optimizing the time of contact of the antimicrobial with the foodstuff, in order to achieve elimination of microbial growth as 100% reduction of microbes/Salmonella or as killing of all the microbes/killing of the microbes below the level of detection, is part of a routine optimization and is within the skill of the artisan.
As such, claim 5-8, 11-19, 23-24 and 26-32 are rejected as prima facie obvious.


 	Nissen (U.S. 5,087,472) teaches feed compositions for domestic animals comprising -hydroxy--methylbutyric acid (HMB) in free acid form (as in instant claims 28, 29) or in salt form, such as the calcium salt (as in instant claims 31, 32) or sodium salt (column 3, lines 12-27). Nissen teaches that HMB is incorporated in the ruminant or poultry feeds. Nissen teaches adding -hydroxy--methylbutyric acid (HMB) to the foodstuff (column 3, lines 61-65, column 4, lines 46-50).
Thus, Nissen teaches that HMB is an additive to animal feed such as livestock feed or poultry feed, as in instant claims 6-8.
Nissen teaches adding -hydroxy--methylbutyric acid (HMB) to the foodstuff, wherein the foodstuff is livestock feed or poultry feed (feed material given to cattle, sheep, chickens, turkeys, column 4, lines 48-49), as in instant claims 14, 15.
Nissen teaches that HMB is mixed into the foodstuff (column 3, lines 61-67), as in instant claim 16.
Nissen teaches that the amount of HMB in the feed composition is 0.001 to 0.5% (column 4, lines 10-15), which overlaps with the range in instant claim 30.
Nissen does not teach a method of eliminating and/or preventing microbial growth in animal feed with -hydroxy--methylbutyric acid (HMB), as in instant claims 5-8, nor does he teach a method of preventing and/or eliminating a microbial contaminant of a foodstuff, as in instant claims 11-18, wherein such contaminant is Salmonella, as in instant claim 19.

Westermarck (US 6,203,835) teaches 2-hydroxy-3-methyl butyric acid has antimicrobial activity: it inhibits the growth of E. coli and S. aureus (column 4, lines 14-17), and it inhibits the growth of a number of bacteria strains (column 4, lines 18-29).
2-hydroxy-3-methyl butyric acid is an isomer 2-OH vs. 3-OH of 3-hydroxy-3-methyl butyric acid of the instant application.
Westermarck teaches (Example 5, column 5, lines 63-67, column 6, lines 1-17) that 2-hydroxy-3-methyl butyric acid (HMB) at 0.03, 0.1 and 0.3% inhibits the growth of Salmonella infantis bacterium (representing the genus of Salmonella). 
Westermarck teaches (Example 5, column 6, lines 8-17) that 2-hydroxy-3-methyl butyric acid (HMB) clearly inhibits the growth of Salmonella infantis bacterium at as low a level as 0.1% hydroxyl acid concentration. Westermarck teaches that the results prove that the hydroxyl acid used in this example and other acids of comparable structure are feasible alternatives as Salmonella contaminations inhibiting additives in animal feeds (column 6, lines 13-17).
Westermarck teaches that 2-hydroxy-3-methyl butyric acid has pKa = 3.80 (column 3, lines 48-51).

Dibner et al. (J. Appl. Poult. Res. 2002, 11, 453-463) teaches the use of short-chain organic acids as antimicrobials. 
Dibner teaches (page 454, left column, under Introduction) that organic acids associated with specific antimicrobial activity are short-chain (C1-C7) acids, and are monocarboxylic acids such as, for example, butyric acid, or are carboxylic acids bearing a hydroxyl group (such as, for example, lactic acid). Dibner teaches (page 454, left column, first paragraph under Introduction, 
Dibner teaches (page 454, right column, second paragraph) that many organic acids are effective as feed preservatives, and are used for their antimicrobial activity in animal feed (page 454, right column, third paragraph).

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Nissen and Westermarck to arrive at the instantly claimed invention. The person of ordinary skill in the art would have been motivated to evaluate -hydroxy--methylbutyric acid (HMB, alternative name 3-hydroxy-3-methyl butyric acid) for its ability to reduce microbial growth/reduce a microbial contaminant in animal feed/foodstuff, because Nissen teaches that -hydroxy--methylbutyric acid (HMB) is a known additive in animal feed such as livestock feed or poultry feed, and Westermarck teaches 2-hydroxy-3-methyl butyric acid, which is a positional isomer 2-OH vs. 3-OH of instant HMB, has antimicrobial properties against E. coli, S. aureus and  Salmonella infantis bacteria and is useful to inhibit contaminations in animal feeds.
Further, the person of ordinary skill in the art would have been motivated to evaluate -hydroxy--methylbutyric acid for its ability to reduce microbial growth/reduce a microbial contaminant in animal feed/foodstuff, because Dibner teaches that organic acids associated with specific antimicrobial activity are short-chain (C1-C7) acids, monocarboxylic and/or bearing a hydroxyl group, and have a pKa between 3 and 5, and Westermarck teaches that 2-hydroxy-3-methyl butyric acid, which is a positional isomer 2-OH vs. 3-OH of instant HMB, has antimicrobial properties and has a pKa = 3.8. 
-hydroxy--methylbutyric acid (HMB), a short chain carboxylic acid that has a pKa around 3.8, and is a positional isomer 3-OH vs. 2-OH of antimicrobial 2-hydroxy-3-methyl butyric acid, for antimicrobial activity in animal feed, or foodstuff, with the expectation that HMB is effective in reducing microbial growth in animal feed, or foodstuff.
With respect to claims 12 and 13, the person of ordinary skill in the art would have tested the antimicrobial properties of HMB in pet food (claim 12), or would have tested it in foodstuff coated with HMB (claim 13), because adding HMB to pet food, or adding HMB as a coating (as opposed to mixing it with other ingredients) on the foodstuff, are obvious variants of preparing feed formulations of HMB.
With respect to claim 19, the person of ordinary skill in the art would have been motivated to evaluate -hydroxy--methylbutyric acid (HMB) as antimicrobial against Salmonella in animal feed/foodstuff, because Westermarck teaches that 2-hydroxy-3-methyl butyric acid has antimicrobial properties against Salmonella infantis bacterium at as low a level as 0.1% hydroxyl acid concentration, and Westermarck further teaches that hydroxyl acids such as 2-hydroxy-3-methyl butyric acid and other acids of comparable structure are useful to inhibit Salmonella contaminations in animal feeds. Thus, the person of ordinary skill in the art would have evaluated -hydroxy--methylbutyric acid (HMB), which is a positional isomer of 2-hydroxy-3-methyl butyric acid, for antimicrobial activity against Salmonella in animal feed such as livestock feed or poultry feed, with the expectation that HMB is effective in mitigating Salmonella in foodstuff.
Further, determining the amount of the antimicrobial HMB on the foodstuff and optimizing the time of contact of the antimicrobial with the foodstuff, in order to achieve 
The compound of the instant application and the compound taught by Westermarck are related to each other as positional isomers. Positional isomers having 2-OH (in Westermarck) and 3-OH (in instant application) substituents on 3-methyl butyric acid are prima facie obvious in the absence of unexpected results. See In re Norris, 179 F.2d 970, 84 U.S.P.Q. 458 (C.C.P.A. 1970). In the absence of unexpected results, stereoisomers are considered obvious variants of each other. "Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties". In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
As such, claims 5-8, 11-19, 23-24 and 26-32 are rejected as prima facie obvious.
Conclusion
Claims 5-8, 11-19, 23-24 and 26-32 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on (571)272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627